             Case 7:18-cr-00194-DC Document 24 Filed 10/03/18 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                              MIDLAND-ODESSA DIVISION

United States of America                          §
                                                  §
vs.                                               §     Case Number:
                                                  §     MO:18-CR-00194(1)-DC
(1) Matthew Williams                              §
 Defendant


                    ORDER SETTING STATUS CONFERENCE / PLEA

        IT IS HEREBY ORDERED that the above entitled and numbered case is set for
STATUS CONFERENCE / PLEA, in the Midland Magistrate Courtroom, 200 E. Wall,
MIDLAND-ODESSA, Texas, on October 16, 2018 at 10:00 AM.

            IT IS FURTHER ORDERED that the Clerk of Court shall send a copy of this order
to the defendant, counsel for defendant, the United States Attorney, U.S. Pretrial Services
Office, U.S. Probation Office, and any surety or custodian, if applicable. Further, counsel for
the defendant shall notify the defendant of this setting. If the defendant is on bond, he shall be
present.

             IT IS SO ORDERED on 3rd day of October, 2018.




                                               ______________________________
                                               RONALD C. GRIFFIN
                                               UNITED STATES MAGISTRATE JUDGE
